DETAILED ACTION
Status of the Claims
	Claims 1-15 and 17-28 are pending in the instant application. Claims 14 & 22 have been withdrawn based on species election discussed in the Non-Final dated 05/22/2019 and the Final dated 12/30/2019. Claims 1-13, 15, 17-21 and 23-28 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Information Disclosure Statement (IDS)
	The information disclosure statement submitted on 04/27/2022 was filed after the mailing date of the first office action on the merits, however Applicant have indicated the appropriate fees have been paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.


Priority
	The U.S. effective filing date for instant claims 11 and 26, based on the elected species pHLIP, has been determined to be 11-MAY-2016, the filing date of PCT/US2016/031890. The U.S. effective filing date for instant claims 17, as well as dependent claims 1, 3-10, 12-15, 18-25 and 27 and new claim 28, has been determined to be 11-MAY-2016, the filing date of PCT/US2016/031890 (hereafter ‘890).
	The examiner finds no support for the claim limitation “the nanoparticles having an average diameter of between 40 nm and 200 nm, as measured by DLS.” (instant claim 17, lines 6-7) in any priority document prior to the filing date of ‘890 in the instant Application.
	Regarding new claim 28, the examiner does not find support for “solid cores” in in any priority document prior to the filing date of ‘890 in the instant Application. Support in ‘890 is on page 20, item b, particularly line 10, and page 21, lines 8-10. Regarding the limitation “solid cores” the examiner does not agree with Applicants pointing to page 47, lines 5-16 in the instant Specification which describes the “Solvent Evaporation Microencapsulation” technique for producing microparticles/nanoparticles and includes a step of drying to produce solid particles (i.e. “The resulting emulsion is stirred until most of the organic solvent evaporated, leaving solid microparticles/nanoparticles.”) which is different and distinct from “solid core” nanoparticles, as recited in new claim 28.
	Instant claim 24 finds support in ‘890 on page 6, lines 25-28; p. 62, lines 24-26, and Examples, as indicated. The examiner finds no support for this limitation in any priority document prior to the filing date of ‘890 in the instant Application. 
	Specifically regarding instant claim 2, the examiner previously raised a Claim Objection in the Final Rejection dated 05/13/2021 on page 4, indicating that it appear that “intratracheally” was a misspelling of “intrathecally”, and the examiner thought that Applicant corrected this issue (Arguments filed 09/13/2021, p. 8, lines 1-4), by amending the Specification, filed 09/13/2021. However, upon review of the Official Record, Applicants amendment to the Specification did not change the word intratracheally, and it appears to be a new matter situation rather than an error because “intratracheally” is read to mean delivery to the trachea which is different from “intrathecal” administration which is delivery to the spinal fluid or subarachnoid space. Support for this amendment is then found upon entry with the amendment filed 02/25/2021.
	The examiner has attached and updated Appendix A detailing support in the priority documents, as discussed above.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13 , 15, 17-21 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Scope of the Claimed Invention:
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated, wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: (i) an average diameter of less than about 100 nm when observed by transmission emission microscopy (TEM), (ii) a hydrodynamic diameter less than about 200 nm when measured by dynamic light scattering (DLS), and (iii) a neutral or negative surface charge, with the proviso that when the hyperbranched polymer is poly(lactic acid), the hyperbranched polyglycerol is not covalently bound to the poly(lactic acid) by functionalizing the hyperbranched polyglycerol with an amine and then conjugating the carboxylic group on the poly(lactic acid) to the amine (instant claim 11).
	The limitation “wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated” is considered new matter as the as-filed Application does not provide support for converting the polymeric shell to adhesive groups “in an amount sufficient to retain the nanoparticles within the region of tissue to be treated.”
Disclosure of the Instant Application:
	The as filed Application discloses that: “NPs with bioadhesive coronas are not limited to hyperbranched polyglycerols and their associated aldehydes, but may include other biodegradable polymers and molecules such as peptides formed of amino acids and, oligonucleotides formed of nucleic acids, polysaccharides and fatty acids. These polymers or small molecules, when converted to an aldehyde-terminated form, are adhesive.” (p. 33, item 2). And further that: “Alternatively, the hydroxyl groups can be converted to reactive functional group that can react with a reactive functional group on the molecule to be attached. For example, the hydroxyl groups on HP can be converted to aldehydes, amines, or O-substituted oximes, which can react with reactive functional groups on molecules to be attached. Such transformations can be done before or after particle formation.” (p. 51, lines 17-22).
	The as-filed application further discloses that: “The experiments below also show that despite the varying amounts of uptake, all three tested particle types presenting surface modification (PLA-PEG, PLA-HPG and PLA-HPG-CHO NPs) displayed preferential uptake by tumor cells compared to other cell types after 24 h. The HPG surface modification was more efficient at decreasing microglia and neuron uptake compared to PEG, allowing for the highest specificity towards tumor cells, although the total uptake for both formulations (PLA-PEG and PLA-HPG NPs) was low. Substantial uptake by activated microglia and reactive astrocytes at the tumor periphery was observed, and the extent of uptake of all NPs types was substantially increased 24 h after introduction in the interstitial space, especially for tumor cells. Once again, the fraction associated with NPs depended on their surface properties.
	Overall, normalization of total uptake for all particle types and conditions (healthy brain vs tumor-bearing brain, 4 h vs 24 h) showed that compared to PLA NPs, PLA-HPG-CHO displayed the highest internalization in all conditions, while PLA-PEG and PLA-HPG NPs presented the lowest uptake level. The higher internalization for PLA-HPG-CHO NPs extended to all cell types, including healthy cell populations (astrocytes, microglia and neurons).
	Thus, depending on the target cell ( e.g., tumor or healthy) and/or cell type (e.g., astrocytes, microglia and/or neurons) the surface chemistry of the particles can be taken into consideration in alternative or in addition to the selection of cell-specific or -selective targeting moieties, when preparing the particle formulation for a particular method of treatment.” (p. 59, line 32 through p. 60, line 21).
Discussion:
	The as-filed application does not provide proper written description support for converting the polymeric shell to adhesive groups “in an amount sufficient to retain the nanoparticles within the region of tissue to be treated.” Applicants Remarks filed 09/13/2021 do not point to support for the added claim limitations. The examiner finds no support for converting the polymeric shell to adhesive groups “in an amount sufficient to retain the nanoparticles within the region of tissue to be treated.” And the claims are therefore properly rejected under 112(a) for lack of written description based on introduction of new matter.
Response to Arguments:
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
	Applicants argue that “a person of ordinary skill in the art can recognize in Applicant's specification disclosure, a description of the limitation at issue, because the sections provide clear support for (i) converting the hydroxyl groups of the polymeric HPG shell to adhesive groups, and (ii) the adhesive groups being in an effective amount to retain the nanoparticles within a region of tissue to be treated.” (p. 10, lines 3-7), citing sections of the instant Specification disclosing: “that the surface properties of HPG can be tuned to provide bioadhesion, by converting hydroxyl groups of the HPG to one or more functional groups such as aldehydes, amines, oximes, or O-oximes. See page 30, lines 4-11.” And “Further, Example 6, page 87, to page 89, line 9, presents comparative data for internalization of PLA, PLA-HPG, PLA-PEG, or PLA-HPG-CHO in tumor-bearing brain. See page 87, lines 3-12. The extent of internalization was imaged via confocal imaging. […] Page 88, line 25 to page 89, line 9. As shown above, when surface hydroxyl groups are converted to adhesive groups, such as aldehydes (CHO), the nanoparticles displayed significant increase in internalization compared to other particles without adhesive groups.” (pp. 8-9).
	In response the examiner argues that the instantly rejected claims are much broader than the example demonstrated and therefore the Example is not considered supportive in the context of 112(a) written description of the claimed subject matter. In the case Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336 (Fed. Cir. 2010), the court found that: “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention”—that is, conceive of the complete and final invention with all its claimed limitations—and disclose the fruits of that effort to the public.” In the instant case, the claims cover a breadth of subject matter not supported by the application as filed because as pointed out by Applicants the surface groups such as aldehydes can be bonded to specific targeting moieties, sheddable PEG, etc. such that the “amount effective to retain the nanoparticles within the region of tissue to be treated” would have been viewed by one of ordinary skill in the art as unpredictable. ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." “Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” (MPEP §2163-II(A)(3)(ii))
	 For example, Applicants have pointed to Example 6 which includes convection enhanced delivery (CED) (instant claim 18) “of PLA NPs, PLA-HPG NPs, PLA-PEG NPs or PLA-HPG-CHO NPs in tumor bearing rats” where the tumor is “RG2 glioma cells”. However, instant claim 11 is not limited to any tissue type, and administration method, and is arguably open to tissue culture methods (i.e. administering into […] tissue adjacent to a tissue to be treated […]”), and the nanoparticle formulation administered is not limited to PLA-HPG-CHO. The examiner sees no data suggesting that “adhesive groups” such as amines, oximes and O-substituted oximes would have been expected to behave similarly to the aldehydes demonstrated as there is not comparative data showing how different adhesive groups behave in the context of the claimed method(s). Therefore, the written description rejection is maintained.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-10 and 24-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites the limitation "the tumor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 5-10 and 25-27 are rejected as being indefinite because each of these claims requires a targeting moiety or sheddable PEG, however the parent claim 11 recites “wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes in an amount effective to retain the nanoparticles within the region of tissue to be treated” (in lines, 8-11), the requirement for targeting moieties and the requirement for sheddable PEG suggests that the hyperbranched polymeric shell have not been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes because each of these groups is known in the art as linking groups in forming polymer conjugates, for example, attaching PEG to the PLA-HPG through acetyl groups where result is not converted to an aldehyde and therefore not bioadhesive. With respect to the targeting moieties the claims should clarify the number of targeting moieties. Appropriate clarification is required. 
	Claim 28 as rejected as being indefinite because the claim recites “the particles have solid cores” which is unclear for the following two reasons: (1) it is unclear what “the particles” is referencing in the parent claim 11, which recites “administering […] a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent” (3-5), and does not recite “particles”; therefore there is insufficient antecedent basis for this limitation in the claim. And (2) it is unclear what Applicants mean by reciting “solid cores” in the context of the claimed invention because the Specification does not define “solid cores” for the described nanoparticles, or provide an objective means for determining what is required to produce nanoparticles with a “solid core”. Because the Specification does not define the claim term “solid core” or provide an objective means for determining what is required to produce nanoparticles with a “solid core”, the claim is open to multiple plausible interpretations. Indeed Applicants own arguments point to two distinct sections of the Specification for support, particularly to page 20, lines 9-11 which specifically discusses the core of core-shell particles; and p. 47, lines 5-16 which discusses the “Solvent Evaporation Microencapsulation” technique for forming microparticles/nanoparticles including a step of solvent evaporation “leaving solid microparticles/nanoparticles”. The examiner further cites Heald et al.1 teaching PLA-PEG nanoparticles with a solid-like core (see whole document, particularly the abstract; p. 3670, paragraph bridging cols. 1-2; and p. 3675, §Conclusion). Thus it is unclear if the solid-like PLA cores of Heald et al. are within the scope of instant claim 28. The examiner further cites the Merck Index entry for Lactic Acid Homopolymer (M6656) indicating a melting point (mp) of 175 °C. The examiner notes that the melting point is generally considered the point at which a phase of matter transitions from a solid (below mp) to a liquid (above mp). Thus, another plausible interpretation is that any PLA-core nanoparticles should have a solid core under the mp of the PLA which is 175 °C, per the Merck Index.
	Regarding claim 28 item (2), Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12.
Response to Arguments:
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
	Applicant states that the claim recites “wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups […]in an amount effective to retain the nanoparticles within the region of tissue to be treated” with emphasis on the fact that Applicants have not included a proper grammatical article. Applicant further states that: “The phrase "wherein surface hydroxyl groups ... have been converted," indicates that a subset can be converted such that other surface hydroxyl groups are available for conjugating (physically or covalently) targeting moieties, or sheddable PEG.” And that: the instant Specification arguing that “In some embodiments, the particles include a hyperbranched polymer shell in which some of the surface hydroxyl groups are aldehydes and some are functionalized with a targeting moiety. In this way, the particles can be both “sticky” and specifically or selectively targeted to a target cell via a targeting moiety.” And further that “The same principle can be applied to the bioadhesive groups (such as aldehydes) and sheddable PEG. So viewed, the presence of targeting moieties and bioadhesive groups or sheddable PEG and bioadhesive groups on a nanoparticle is not incongruent.” (p. 11).
	In response the examiner argues that the instantly rejected claims are directed to methods of use that include the method step of “administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic […] agent, wherein the nanoparticles comprise a hydrophobic core comprising a hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes […] in an amount effective to retain the nanoparticles within the region of tissue to be treated” [emphasis added]. The claim is indefinite because it is not clear what amount of hydroxyl groups converted to adhesive groups such as aldehydes should be considered given that one of ordinary skill in the art would have expected both (i) the inclusion of a specific targeting moiety, and (ii) PEG to modify the “stickiness” of the particles, a specific tissue targeting moiety would be expected to increase adhesion to “a region of tissue to be treated” and PEG would be expected to decrease adhesion to “a region of tissue to be treated”. And further the nanoparticle formulation of the base claim is what is being administered to the tissue such that the aforementioned modifications render it unclear as to what exactly “an amount effective to retain the nanoparticles within the region to of tissue to be treated” actually means. Furthermore, amended claims 25-27 each now recite “wherein releasing the sheddable polyethylene glycol exposes the adhesive groups at the surface of the particles in an amount effective to retain the nanoparticles within the region of tissue to be treated” thus it appears that Applicants are now claiming that the administered nanoparticle formulation does not included the feature “wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes […] in an amount effective to retain the nanoparticles within the region of tissue to be treated” until after administration which does not appear consistent with the base claim which requires administering a specific nanoparticle formulation having adhesive groups. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 10-13, 15, 17-21, 23-24 and 28 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (WO 2013/166487 A1; published 07-NOV-2013) in view of Deng et al. (“The effect of hyperbranched polyglycerol coatings on drug delivery using degradable polymer nanoparticles,” ELSEVIER, Biomaterials, Vol. 35, pp. 6595-6602; available online 09-MAY-2014); Nagasaki et al. (“The Reactive Polymeric Micelle Based on An Aldehyde-Ended Poly(ethylene glycol/Poly(lactide) Block Copolymer,” 1998, American Chemical Society, Macromolecules, Vol. 31, No. 5, pp. 1473-1479); Artzi et al. (“Aldehyde-Amine Chemistry Enables Modulated Biosealants with Tissue-Specific Adhesion, 2009, WILEY-InterScience; Advanced Materials, Vol. 21, pp. 3399-3403) and Andreev et al. (“pH-sensitive membrane peptides (pHLIPs) as a novel class of delivery agents,” 2010, Informa UK, Ltd.; Molecular Membrane Biology, Vol. 2, No. 7, pp. 341-352).
Applicant Claims
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated, wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: (i) an average diameter of less than about 100 nm when observed by transmission emission microscopy (TEM), (ii) a hydrodynamic diameter less than about 200 nm when measured by dynamic light scattering (DLS), (iii) a neutral or negative surface charge, and (iv) non-aggregating after incubation in artificial cerebrospinal fluid (aCSF) at 37 °C for up to 24 hours (instant claim 11).
	Applicants claim the method of claim 11 for delivering a therapeutic, prophylactic or diagnostic agent to a tumor of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tumor to be treated a formulation comprising the tissue adhesive nanoparticles loaded with a therapeutic agent, prophylactic or diagnostic agent for treating or diagnosing a tumor, the nanoparticles having an average diameter between about 25 nm and 250 nm (instant claim 17).
	The method of claim 17 of treating a tumor, wherein the formulation is administered in an effective amount to reduce tumor size or burden (instant claim 21).
	Applicants have elected the following species in the reply filed 12/17/2018: (a) a species of a therapeutic, prophylactic or diagnostic agent is a small chemotherapeutic agent, specifically paclitaxel; and (b) a species of targeting moiety is pH low insertion peptide (pHLIP).
Claim interpretation:
	The instant specification discloses that “Convection-enhanced delivery (CED), in which agents are infused into the brain through a catheter under a positive pressure gradient […]” (p. 2, lines 14-15; [0006], as published), which is what the claimed “convection enhanced delivery” is being interpreted as. Instant claims 25-27 each require sheddable PEG attached to the surface of the polymeric shell, however each base claim (11, 17, and 21) requires “wherein surface hydroxyl groups of the hyperbranched polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes”. The instant specification discloses that: “HPG-coated particles can be modified by covalently attaching PEG to the surface. This can be achieved by converting the vicinyl diol groups to aldehydes and then reacting the aldehydes with functional groups on PEG, such as aliphatic amines, aromatic amines, hydrazines and thiols. The linker has end groups such as aliphatic amines, aromatic amines, hydrazines, thiols and O-substituted oxyamines. The bond inserted in the linker can be disulfide, orthoester and peptides sensitive to proteases.” (p. 44, item 4). Accordingly, the claims are being read as including, as linker groups, groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases (see whole document). ZHOU teaches that “Brain-penetrating polymeric nanoparticles can be loaded with drugs and are optimized for intracranial convection-enhance delivery (CED) have been developed. In the preferred embodiment, these are loaded with FDA-approved compounds, identified through library screening to target brain cancer stem cells (BSCSs). The particles are formed by emulsifying a polymer-drug solution, then removing solvent and centrifuging at a first force to remove the larger particles, then collecting the smaller particles using a second higher force to sediment the smaller particles having a diameter of less than 100 nm, more preferably less than 90 nanometers, able to penetrate brain interstitial spaces.” [emphasis added](abstract; p. 3, lines 10-20).  ZHOU further teaches that “This delivery platform allows for the direct, rapid testing of new agents for treating GBM2. BCSC resistance to conventional chemotherapeutics is a major challenge in GBM. […] Brain-penetrating, DI-loaded PLGA nanoparticles inhibit tumor growth in an animal model that closely reflects many aspects of human GBM.” (p. 13, line 31 to p. 14, line 6)(instant claims 11, 17 and 21, “administering into the blood stream or a tissue adjacent to a region to be treated”; instant claim 2, “administered intrathecally”; instant claim 3, “administered to the brain or central nervous system”; instant claims 18, “administered to the brain by convection enhanced delivery”; instant claim 21, “convection enhanced delivery”; instant claims 19 & 20, “wherein the subject has brain tumors/cancer”; instant claim 24, “the tumor is a brain tumor.”). The examiner notes for the record that CED includes insertion of a catheter into the brain of a subject through which agents are infused into the brain under a positive pressure gradient (instant Specification, p. 2, lines 14-15). ZHOU teaches that “As used herein, large nanoparticles synthesized using standard protocol are between about 120-200 nm.” (instant claim 1).
	ZHOU teaches the term “targeting moiety” refers to a moiety that localizes to or away from a specific locale, for example a protein, a nucleic acid, carbohydrate or a small molecule (para. bridging pp. 6-7). ZHOU teaches that an advantage of their methods includes “the versatile surface modification approach described in this study enables rapid, modular attachment of biotinylated agents, thereby allowing for efficient labeling of nanoparticles with a host of cell-targeting and -penetrating agents.” [emphasis added] (p. 13, lines 24-27) (instant claim 5).
	ZHOU teaches that the term “therapeutically effective amount” refers to an amount of the therapeutic agent that, when incorporated into and/or onto particles produces some desired effect, for example, with disorders of the brain reducing tumor size (p. 8, lines 11-27) (instant claim 21).
	ZHOU teaches the polymeric nanocarriers include, but are not limited to poly(lactic acid) (PLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid)-polyethyleneglycol (PLA-PEG block copolymers, among others (p. 9, lines 19-25)(instant claims 4, ). ZHOU teaches the therapeutic and diagnostic agents include paclitaxel (p. 10, lines 8-11 and 16) (instant claims 13, 15, 17 & 21; elected species of therapeutic agent).
	ZHOU teaches the inclusion of additives including trehalose or other sugars or aggregation-reducing materials (p. 10, lines 4-7)(instant claim 12).
	
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach (1) the polymer is a hyperbranched polymer such as poly(lactic acid) hyperbranched polyglycerol copolymer (PLA-HPG); or (2) “wherein the surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”, or (3) the targeting moiety is pH low insertion peptide (pHLIP). Deng et al. is relied on for teaching (1), Nagasaki et al is relied on for teaching (2) and Andreev et al. is relied on for teaching (3).
	Deng et al. teaches that “A key attribute for nanoparticles (NPs) that are used in medicine is the ability to avoid rapid uptake by phagocytic cells in the liver and other tissues. Poly(ethylene glycol) (PEG) coatings has been the gold standard in this regard for several decades. Here, we examined hyperbranched polyglycerols (HPG) as an alternate coating on NPs. […] we synthesized a copolymer of PLA-HPG by a one-step esterification. NPs were produced from a single emulsion using PLA-HPG: fluorescent dye or the anti-tumor agent camptothecin (CPT) were encapsulated at high efficiency in the NPs (instant claim 4, PLA is a polyester-core). PLA-HPG NPs were quantitatively compared to PLA-PEG NPs, produced using approaches that have been extensively optimized for drug delivery in humans. Despite being similar in size, drug release profile and in vitro cytotoxicity, the PLA-HPG NPs showed significantly longer blood circulation and significantly less liver accumulation than PLA-PEG. CPT-loaded PLA-HPG NPs showed higher stability in suspension and better therapeutic effectiveness against tumors in vivo than CPT-loaded PLA-PEG NPs. Our results suggest that HPG is superior to PEG as a surface coating for NPs in drug delivery.” [emphasis added] (abstract).
	Regarding instant claim 1, Deng et al. teaches that the size of the loaded nanoparticles is greater than the size of the unloaded nanoparticles:

    PNG
    media_image1.png
    223
    654
    media_image1.png
    Greyscale

(p. 6598, Figure 1, item e). The size of the loaded PLA-HPG/CPT (loaded with camptothecin) are 158 ±8.8 which is increased from 102 ±3.1 for the unloaded nanoparticles (instant claim 1, “an average diameter of 120 to 200 nm”; instant claim 11, “(i) an average diameter of less that about 100 nm when observed by transmission electron microscopy”).
	Regarding instant claims 23, Deng et al. teaches that “we synthesized a copolymer of PLA-HPG by a one-step esterification” (Abstract, lines 6-7). Accordingly, in the PLA-HPG would have included an ester bond between the HPG shell material and the PLA core material.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes: “The conversion of acetyl end groups to aldehydes was carried out by an acid treatment using 0.1 mol L-1 hydrochloric acid.” And that “This functionalized micelle, in particular the one carrying terminal aldehyde groups  is expected to have a wide utility not only in biomedical applications (e.g. drug delivery, diagnosis, and surface modification through coupling of bioactive substances), but also for the construction of the supramolecular architecture.” [emphasis added](see whole document particularly the abstract). Nagasaki et al. further teaches that “The proton signals based on PLA units almost disappeared, indicating that the PLA segments form a solid core that causes a broadening effect due to the restricted mobility in NMR spectroscopy. Therefore, it is reasonable to consider that the aldehyde-PEG/PLA micelles possesses a core-shell structure with aldehyde groups on its surface.” (p. 1467, col. 2, item (iii), 3rd paragraph)(instant claim 28). And, consistent with the disclosure of ZHOU that “[…] the smaller particles having a diameter of less than 100 nm, more preferably less than 90 nanometers, able to penetrate brain interstitial spaces.” (abstract; p. 3, lines 10-20), the nanoparticles of Nagasaki et al. are in the range of 20-50 nm, as determined by DLS (p. 1467, Figure 4).
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties (see whole document), and particularly that “Here, we demonstrate that PEG:dextran adhesion is tissue-specific, and can be readily adjusted through manipulation of material aldehyde content. Because adhesion is mediated through material crosslinking to local tissue amines, judicious modification of formulation aldehyde content is a logical approach to ensure sufficient adhesion strength for a given clinical scenario. However, biochemical variations among soft tissues in various states forces one to consider the aldehyde affinity of target tissue in compositional design. The need for careful titration of material composition is reiterated by the in vivo tissue response to PEG:dextran, as local inflammation and general tissue toxicity are also related to material aldehyde density. These concepts define a therapeutic window for optimal tissue–sealant interactions, bounded below by the need for adequate adhesion strength and above by the condition of biocompatibility.” (p. 33, col. 2, 3rd paragraph, lines 1-6)(instant claim 11: “adhesive groups selected from the group consisting of aldehydes […], in an amount sufficient to retain the nanoparticles within a region of a tissue to be treated”).
	The examiner notes that Artzi et al. is not expressly directed at nanoparticle drug delivery, however, they include Reference No. 3 (Vauthier et al. “Poly(alkylcyanoacrylates) as biodegradable materials for biomedical Applications,” 2003, ELSEVIER, Advanced Drug Delivery Reviews, Vol. 55, pp. 519-548, attached) that does includes nanoparticles for drug delivery (see, e.g., p. 526, §3.2; and p. 540, §3.5.2.2, “Bioadhesive nanoparticles”). Additionally, Artzi et al. specifically mentions in a later paper that “sustained and localized drug delivery” as an applicable art area (Edelman et al. “Aldehyde-Amine Chemistry Enables Tissue Adhesive Materials to Respond to Physiologic Variation and Pathologic States,” 2013; WILEY-VCH; Israel Journal of Chemistry, Vol. 53, Vols. 9‐10, pp. 748-755, attached).
	Andreev et al. teaches “a novel class of delivery vehicles based on pH-sensitive, moderately polar membrane peptides, which we call pH (Low) Insertion Peptides (pHLIPs), that target cells located in the acidic environment found in many diseased tissues, including tumors. Acidity targeting by pHLIPs is achieved as a result of helix formation and transmembrane insertion. In contrast to the earlier technologies based on cell-penetrating peptides, pHLIPs act as monomeric membrane-inserting peptides that translocate one terminus across a membrane into the cytoplasm, while the other terminus remains in the extracellular space, locating the peptide in the membrane lipid bilayer. Therefore pHLIP has a dual delivery capability: it can tether cargo molecules or nanoparticles to the surfaces of cells in diseased tissues and/or it can move a cell-impermeable cargo molecule across the membrane into the cytoplasm. The source of energy for moving polar molecules attached to pHLIP through the hydrophobic layer of a membrane bilayer is the membrane-associated folding of the polypeptide. A drop in pH leads to the protonation of negatively charged residues (Asp or Glu), which enhances peptide hydrophobicity, increasing the affinity of the peptide for the lipid bilayer and triggering peptide folding and subsequent membrane insertion. The process is accompanied by the release of energy that can be utilized to move cell-impermeable cargo across a membrane. That the mechanism is now understood, and that targeting of tumors in mice has been shown, suggest a number of future applications of the pHLIP technology in the diagnosis and treatment of disease.” (abstract). 
	Andreev et al. teaches the pHLIP is applicable to formulations including “Various polymer molecules are traditionally employed as drug delivery systems. Formulations using dendrimers, hyper-branched synthetic macromolecules with controllable sizes and shapes, for drug delivery may have advantages over traditional polymeric systems.” [citations omitted] (p. 324, col. 1, first paragraph).
	Andreev et al. teaches that the specific mechanism of pHLIP including states I-III, where states I and II are soluble, and state III  includes insertion across a cell membrane of an  α-helix at low-pH (p. 345, col. 1, second paragraph). Andreev et al. teaches that “The pH-dependent interaction of pHLIP with membranes allows selectivity in the targeting of acidic disease tissue. As […] acidity and hypoxia are  considered as universal cancer biomarkers, and pHLIP is used as an acidity-targeting probe” (p. 345, col. 2, first full paragraph). 
	Andreev et al. teaches that “Our recent data indicate that pHLIP can deliver and tether various nanoparticles to the surface of cancer cells.” (p. 348, col. 1, lines 20-23).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles, as suggested by ZHOU, and further to utilize PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles, as suggested by Deng et al., and further to convert the surface groups to aldehydes for drug delivery, diagnosis, and surface modification through coupling of bioactive substances, as suggested by Nagasaki et al., the surface density of the aldehydes being optimized within a therapeutic range (adequate adhesion strength and above by the condition of biocompatibility), as suggested by Artzi et al.; and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as taught by Andreev et al. in order to produce the best possible treatment of a cancer tissue such as brain cancer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Deng et al.; Nagasaki et al.; Artzi et al. and Andreev et al.  as applied to claims 1-5, 10-13, 15, 17-21, 23-24 and 28 above, and further in view of Fishman et al. (C.N. Wilson and S.J. Mustafa (eds.), (2009) Adenosine Receptors in Health and Disease, Handbook of Experimental Pharmacology 193: pp. 1-24 and 399-441).
	The examiner notes that, in the instant rejection, claims 6-9 are rejected as reading on pHLIP and adenosine targeting moieties.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Deng et al. teaches HPG as a superior coating to PEG on PLA nanoparticles, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach the targeting moiety is an adenosine agonist such as adenosine.
	Fishman et al. teaches that: “Adenosine acts as a cytoprotective modulator in response to stress to an organ or tissue. Although short-lived in the circulation, it can activate four subtypes of G protein-coupled adenosine receptors (ARs): A1, A2A, A2B, and A3.” (see whole document, particularly p. 1, lines 1-3). Fishman et al. further teaches that “The A1, A2A, A2B, and A3 G-protein-coupled cell surface adenosine receptors (ARs) are found to be upregulated in various tumor cells. Activation of the receptors by specific ligands, agonists or antagonists, modulates tumor growth via a range of signaling pathways. The A1AR was found to play a role in preventing the development of glioblastomas.” (p. 399, lines 1-5). And that “Interestingly, AR levels in various tumor cells are upregulated, a finding which may suggest that the specific AR may serve as a biological marker and as a target for specific ligands leading to cell growth inhibition.” (p. 402, lines 10-12).
	Fishman et al. teaches that “It has recently been reported that the deletion of functional ARs, specifically A1AR, results in an increase in brain tumor growth, specifically glioblastoma tumor growth (Synowitz et al. 2006). This implies that adenosine acting via A1AR impairs glioblastoma growth. In the context of glioblastoma, A1ARs are prominently expressed by the tumor cells and those microglial cells associated with the glioblastoma tumor cells.” (p. 403, lines 13-18).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles using PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles including a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, discussed above, and further to include an adenosine agonist such as adenosine, as suggested by Fishman et al., for the targeting and inhibition of glioblastoma.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Deng et al.; Nagasaki et al.; Artzi et al. and Andreev et al.  as applied to claims 1-5, 10-13, 15, 17-21, 23-24 and 28 above, and further in view of Romberg et al. (“Sheddable Coatings for Long-Circulating Nanoparticles,” 2007, SPRINGER; Pharmaceutical Research, Vol. 25, No. 1, pp. 55-71) and Liu et al. (“pH-Sensitive nano-systems for drug delivery in cancer therapy,” 2014, ELSEVIER; Biotechnology Advances, Vol. 32, pp. 693-710).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Deng et al. teaches HPG as a superior coating to PEG on PLA nanoparticles, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference. Andreev et al. further teaches that “Any of these residues or both could be placed at the N- or C-terminus of the peptide for the purpose of cargo conjugation to pHLIP (NHS and maleimide click chemistry is developed very well and widely used for conjugation purposes).” (p. 349, col. 2, lines 1-4).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU, Deng et al., Nagasaki et al. and Andreev et al. is that these references do not expressly teach the inclusion of sheddable polyethylene glycol (PEG) to its surface (instant claims 25-27).
	Romberg et al. teaches long circulating nanoparticles with a sheddable PEG coating layer (see whole document). Romberg et al. teaches that “Nanoparticles, such as liposomes, polymeric micelles, lipoplexes and polyplexes have been extensively studied as targeted drug carrier systems over the past three decades. A wide variety of active agents can be incorporated into or complexed with these particles varying from low molecular weight drug molecules to macromolecules […]. An important requirement to the systemic intravenous use of this targeted nanomedicine approach is the ability of the nanoparticles to circulate in the bloodstream for a prolonged period of time. To achieve this, often poly(ethylene glycol) (PEG) is used as a coating material. It is generally assumed that PEG creates a so-called ‘steric stabilization’ effect: the PEG molecules form a protective hydrophilic layer on the surface of the nanoparticle that opposes interaction with blood components. As a result, the PEG coating reduces uptake by macrophages of the mononuclear phagocyte system (MPS) and provides relatively long plasma residence times (2). Until now, PEG is still the most widely used material for achieving steric stabilization. […] It has to be realized, however, that steric stabilization is not desirable for all steps in the drug targeting process. The prolonged circulation time is needed to enable extravasation at sites with increased vascular permeability such as tumors and inflamed sites (enhanced permeability and retention (EPR) effect) (11). But after localizing in the pathological site, nanoparticles should deliver their contents in an efficient manner to achieve a sufficient therapeutic response. The polymer coating, however, may hinder drug release and target cell interaction and can therefore be an obstacle in the realization of the therapeutic response. Attempts have been made to enhance the therapeutic efficacy of sterically stabilized nanoparticles by means of shedding, i.e. a loss of the coating after arrival at the target site. This ‘unmasking’ process may facilitate drug release and/or target cell interaction processes. The shedding concept provides a potential solution for several situations in which the polymer coating can have a negative effect on the delivery process (summarized in Fig. 1). Shedding can promote: Extracellular/Intracellular Release […] Cellular Interaction […] Cytosolic Delivery […and] Anti-PEG Immune Response After Administration of PEGylated Carriers Containing Nucleic Acids.” (pp. 55-56, §Introduction). 
	Romberg et al. further teaches Shedding Approaches include shedding by cleavage of a linkage between the stabilizing polymer and its anchor such as low pH-induced shedding such as with a vinyl ether linkage where “Upon protonation of the vinyl ether β-carbon of this functional group, the double bond is cleaved releasing an alcohol and an aldehyde.” (p. 58, col. 1; p. 59, col. 2, last paragraph, lines 5-7).
	Liu et al. teaches pH-Sensitive nano-systems for drug delivery in cancer therapy (see whole document) including that “For effective delivery of anticancer drugs, pH-sensitive nanosystems are expected to store and stabilize the drug at physiological pH, rapidly release the drug when the pH trigger point is reached, and ensure that the intracellular drug concentration reaches the therapeutic dose. In order to achieve such goals, several pH-responsive drug release approaches/strategies have been investigated.” (p. 694, §2, first paragraph). And that one approach is to introduce ionizable chemical groups with different chemical structures at different pKa values with pH dependent changes such as swelling ratio or solubility, resulting in drug release (p. 694, §2, second paragraph). Liu et al. further teaches that: “Another approach is to use acid-labile chemical bonds either to covalently attach drug molecules directly onto the surfaces of existing nanocarriers, or to construct new nanocarriers. These acid-labile chemical bonds are stable at neutral pH but are degraded or hydrolyzed in acidic media. This unique property makes them promising candidates for the preparation of pH-sensitive DDSs. The acid-labile linkers most commonly used in previous studies are acetal, orthoester, hydrazone, imine, and cis-aconyl bonds. Their chemical structures and degradation products are illustrated in Table 1. The acetal linker is a group with two single-bonded oxygen atoms attached to the same carbon atom ([…]). In acidic conditions, the oxygen in the acetal group is protonated and activates the neighboring carbon, which facilitates the attack of water and finally results in the cleavage of the acetal linker to form an aldehyde and alcohol.” (p. 695, col. 1, second paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles using PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles including a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, discussed above, and further to incorporate sheddable PEG-surface groups, as suggested by Romberg et al., in order to satisfy the requirements for nanoparticle drug delivery to tumors including (1) evading the RES and accumulating at the target site (EPR-effect) and subsequently to undergo de-PEGylation (i.e. PEG shedding) to promote: Extracellular/Intracellular Release; Cellular Interaction; Cytosolic Delivery and/or Anti-PEG Immune Response After Administration of PEGylated Carriers Containing Nucleic Acids, as taught by Liu et al., thereby improving delivery the drug cargo to the tumor tissue.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive 
	 Applicants point out that “Establishing that the claims have benefit of priority to the ‘025 application should address the above-listed three rejections, since Deng as not published before the priority date. Accordingly, Deng does not qualify as prior at, and the above listed rejections on Deng are no longer valid […].” (p. 14, 1st paragraph).
	In response the examiner notes that instant claims 11 and 26 would be afforded the priority date of the U.S. Provisional Application No. 61/991,025, however examination is limited to the elected species (Applicants have elected the following species in the reply filed 12/17/2018: (a) a species of a therapeutic, prophylactic or diagnostic agent is a small chemotherapeutic agent, specifically paclitaxel; and (b) a species of targeting moiety is pH low insertion peptide (pHLIP)), where pHLIP is not supported in any priority document prior to the filing of PCT/US2016/031890. Accordingly, the claims being rejected based on the elected species including pHLIP, the earliest effective filing date of 11-MAY-2016, Deng et al. is still available as prior art, and the rejection is maintained (see priority as detailed in Appendix A, attached).  
	 Claims 1-5, 10-13, 15, 17-21, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (WO 2013/166487 A1; published 07-NOV-2013) in view of Bao et al. (“OX26 modified hyperbranched polyglyceryl-conjugated poly(lactic-co-glycolic acid) nanoparticles: synthesis, characterization and evaluation of its brain delivery ability,” 2012; SPRINGER; Journal of Materials Science: Materials in Medicine,  Vol. 23, No. 8 pp. 1891-1901); Gao et al. (“Synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate for protein delivery,” 2009; ELSEVIER; Journal of Controlled Release, Vol. 140, pp. 141-147); Nagasaki et al. (“The Reactive Polymeric Micelle Based on An Aldehyde-Ended Poly(ethylene glycol/Poly(lactide) Block Copolymer,” 1998, American Chemical Society, Macromolecules, Vol. 31, No. 5, pp. 1473-1479); Artzi et al. (“Aldehyde-Amine Chemistry Enables Modulated Biosealants with Tissue-Specific Adhesion, 2009, WILEY-InterScience; Advanced Materials, Vol. 21, pp. 3399-3403) and Andreev et al. (“pH-sensitive membrane peptides (pHLIPs) as a novel class of delivery agents,” 2010, Informa UK, Ltd.; Molecular Membrane Biology, Vol. 2, No. 7, pp. 341-352).
	The examiner notes that the instant grounds of rejection is in view of the later prior art date of the Deng et al. reference, where the instant application has priority dates before this reference, and thus claim amendments potentially could overcome the Deng et al. reference.
Applicant Claims
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated, wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: (i) an average diameter of less than about 100 nm when observed by transmission emission microscopy (TEM), (ii) a hydrodynamic diameter less than about 200 nm when measured by dynamic light scattering (DLS), (iii) a neutral or negative surface charge, and (iv) non-aggregating after incubation in artificial cerebrospinal fluid (aCSF) at 37 °C for up to 24 hours (instant claim 11).
	Applicants claim the method of claim 11 for delivering a therapeutic, prophylactic or diagnostic agent to a tumor of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tumor to be treated a formulation comprising the tissue adhesive nanoparticles loaded with a therapeutic agent, prophylactic or diagnostic agent for treating or diagnosing a tumor, the nanoparticles having an average diameter between about 25 nm and 250 nm (instant claim 17).
	The method of claim 17 of treating a tumor, wherein the formulation is administered in an effective amount to reduce tumor size or burden (instant claim 21).
	Applicants have elected the following species in the reply filed 12/17/2018: (a) a species of a therapeutic, prophylactic or diagnostic agent is a small chemotherapeutic agent, specifically paclitaxel; and (b) a species of targeting moiety is pH low insertion peptide (pHLIP).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
 	ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases (see whole document). ZHOU teaches that “Brain-penetrating polymeric nanoparticles can be loaded with drugs and are optimized for intracranial convection-enhance delivery (CED) have been developed. In the preferred embodiment, these are loaded with FDA-approved compounds, identified through library screening to target brain cancer stem cells (BSCSs). The particles are formed by emulsifying a polymer-drug solution, then removing solvent and centrifuging at a first force to remove the larger particles, then collecting the smaller particles using a second higher force to sediment the smaller particles having a diameter of less than 100 nm, more preferably less than 90 nanometers, able to penetrate brain interstitial spaces.” (abstract; p. 3, lines 10-20).  ZHOU further teaches that “This delivery platform allows for the direct, rapid testing of new agents for treating GBM3. BCSC resistance to conventional chemotherapeutics is a major challenge in GBM. […] Brain-penetrating, DI-loaded PLGA nanoparticles inhibit tumor growth in an animal model that closely reflects many aspects of human GBM.” (p. 13, line 31 to p. 14, line 6)(instant claims 11, 17 and 21, “administering into the blood stream or a tissue adjacent to a region to be treated”; instant claim 2, “administered intrathecally”; instant claim 3, “administered to the brain or central nervous system”; instant claims 18, “administered to the brain by convection enhanced delivery”; instant claim 21, “convection enhanced delivery”; instant claims 19 & 20, “wherein the subject has brain tumors/cancer”; instant claim 24, “the tumor is a brain tumor.”). The examiner notes for the record that CED includes insertion of a catheter into the brain of a subject through which agents are infused into the brain under a positive pressure gradient (instant Specification, p. 2, lines 14-15). ZHOU teaches that “As used herein, large nanoparticles synthesized using standard protocol are between about 120-200 nm.” (instant claim 1).
	ZHOU teaches the term “targeting moiety” refers to a moiety that localizes to or away from a specific locale, for example a protein, a nucleic acid, carbohydrate or a small molecule (para. bridging pp. 6-7). ZHOU teaches that an advantage of their methods includes “the versatile surface modification approach described in this study enables rapid, modular attachment of biotinylated agents, thereby allowing for efficient labeling of nanoparticles with a host of cell-targeting and -penetrating agents.” [emphasis added] (p. 13, lines 24-27) (instant claim 5).
	ZHOU teaches that the term “therapeutically effective amount” refers to an amount of the therapeutic agent that, when incorporated into and/or onto particles produces some desired effect, for example, with disorders of the brain reducing tumor size (p. 8, lines 11-27) (instant claim 21).
	ZHOU teaches the polymeric nanocarriers include, but are not limited to poly(lactic acid) (PLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid)-polyethyleneglycol (PLA-PEG block copolymers, among others (p. 9, lines 19-25)(instant claims 4, ). ZHOU teaches the therapeutic and diagnostic agents include paclitaxel (p. 10, lines 8-11 and 16) (instant claims 13, 15, 17 & 21; elected species of therapeutic agent).
	ZHOU teaches the inclusion of additives including trehalose or other sugars or aggregation-reducing materials (p. 10, lines 4-7)(instant claim 12).
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach (1) the polymer is a hyperbranched polymer such as poly(lactic acid) hyperbranched polyglycerol copolymer (PLA-HPG); or (2) “wherein the surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”, or (3) the targeting moiety is pH low insertion peptide (pHLIP). Bao et al. and Gao et al. are relied on for teaching (1), Nagasaki et al. is relied on for teaching (2) and Andreev et al. is relied on for teaching (3).
	Bao et el. teaches “A novel nanoparticles-based brain drug delivery system made of hyperbranched polyglycerol-conjugated poly(lactide-co-glycolide) which was surface functionalized with transferrin antibody (OX26) was prepared. Hyperbranched polyglycerol-conjugated poly(lactide-co-glycolic acid) was synthesized, characterized and applied to prepared nanoparticles by means of double emulsion solvent evaporation technique. Transmission electron micrograph and dynamic light scattering showed that nanoparticles had a round and regular shape with a mean diameter of 170 ± 20 nm” (see whole document, particularly the abstract).
	Bao et al. teaches that “Here a novel brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA). […] Endomorphins (EM) is an analgesic drug. Its main target is located in the CNS and the presence of BBB restricts its analgesic effect by peripheral administration [28]. In this paper, EM, chosen as a model drug, was encapsulated into the OX26-HPG-PLGA NPs. The analgesic effect was evaluated upon chronic constriction injury (CCI) rats.” (p. 1892, col. 1, last paragraph). BAO et al. teaches that: “The zeta potential (i.e. surface charge) value of the NPs is -27 ± 1.6 mV. The particle size is an important property that affects its endocytosis by the brain capillary cells and the favorable size distribution is generally controlled under 200 nm in diameter for NPs [28]. The size of the NPs we prepared is regarded as favorable to brain transport. What’s more, the membrane of the prepared NPs was much thicker than liposomes (3-5 nm), suggesting that the NPs may be electromechanically tough, have low permeability and good stability.” [emphasis added](p. 1898, col. 1, lines 15-21, col. 1, lines 1-3).
	Bao et al. further teaches that: “However, small amounts of moieties for surface modification on PLGA makes it difficult for antibodies to conjugate onto, which restricts the application of PLGA in the RMT system. Hyperbranched poly glycerol (HPG), a polymer consisting of an inert polyether backbone with functional hydroxyl groups at every branch-end, is ready to be chemically modified. The end groups of HPG are not altogether located at the same distance from the core. Partial modification of HPG with apolar groups, for example, esterification, etherification, or transketalization, offers promising options for the preparation of amphiphilic core–shell structures, which can be used as a vehicle for controlled drug release.” (p. 1892, col. 1, lines ).
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery (see whole document). Gao et al. teaches that “The particle size and polydispersity index data are shown in Table. NPs had a size in the range of 66 to 182 nm with a good dispersity. The particle size decreases with decreasing molecular weight of the copolymers. This could probably be explained by the relative small volume of the hydrophobic segments.” (p. 143, §3.4.2, first paragraph). Gao et al. concludes that: “In this current study, a novel amphiphilic HPG-PLA copolymer was synthesized. NP’s fabricated from copolymer had non-toxic biocompatible and biodegradable characteristics and high encapsulation capacity.” (p. 146, §Conclusion).
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes: “The conversion of acetyl end groups to aldehydes was carried out by an acid treatment using 0.1 mol L-1 hydrochloric acid.” And that “This functionalized micelle, in particular the one carrying terminal aldehyde groups  is expected to have a wide utility not only in biomedical applications (e.g. drug delivery, diagnosis, and surface modification through coupling of bioactive substances), but also for the construction of the supramolecular architecture.” (see whole document particularly the abstract).
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties (see whole document), and particularly that “Here, we demonstrate that PEG:dextran adhesion is tissue-specific, and can be readily adjusted through manipulation of material aldehyde content. Because adhesion is mediated through material crosslinking to local tissue amines, judicious modification of formulation aldehyde content is a logical approach to ensure sufficient adhesion strength for a given clinical scenario. However, biochemical variations among soft tissues in various states forces one to consider the aldehyde affinity of target tissue in compositional design. The need for careful titration of material composition is reiterated by the in vivo tissue response to PEG:dextran, as local inflammation and general tissue toxicity are also related to material aldehyde density. These concepts define a therapeutic window for optimal tissue–sealant interactions, bounded below by the need for adequate adhesion strength and above by the condition of biocompatibility.” (p. 33, col. 2, 3rd paragraph, lines 1-6)(instant claim 11: “adhesive groups selected from the group consisting of aldehydes […], in an amount sufficient to retain the nanoparticles within a region of a tissue to be treated”).
	The examiner notes that Artzi et al. is not expressly directed at nanoparticle drug delivery, however, they include Reference No. 3 (Vauthier et al. “Poly(alkylcyanoacrylates) as biodegradable materials for biomedical Applications,” 2003, ELSEVIER, Advanced Drug Delivery Reviews, Vol. 55, pp. 519-548, attached) that does includes nanoparticles for drug delivery (see, e.g., p. 526, §3.2; and p. 540, §3.5.2.2, “Bioadhesive nanoparticles”). Additionally, Artzi et al. specifically mentions in a later paper that “sustained and localized drug delivery” as an applicable art area (Edelman et al. “Aldehyde-Amine Chemistry Enables Tissue Adhesive Materials to Respond to Physiologic Variation and Pathologic States,” 2013; WILEY-VCH; Israel Journal of Chemistry, Vol. 53, Vols. 9‐10, pp. 748-755, attached).
	Andreev et al. teaches “a novel class of delivery vehicles based on pH-sensitive, moderately polar membrane peptides, which we call pH (Low) Insertion Peptides (pHLIPs), that target cells located in the acidic environment found in many diseased tissues, including tumors. Acidity targeting by pHLIPs is achieved as a result of helix formation and transmembrane insertion. In contrast to the earlier technologies based on cell-penetrating peptides, pHLIPs act as monomeric membrane-inserting peptides that translocate one terminus across a membrane into the cytoplasm, while the other terminus remains in the extracellular space, locating the peptide in the membrane lipid bilayer. Therefore pHLIP has a dual delivery capability: it can tether cargo molecules or nanoparticles to the surfaces of cells in diseased tissues and/or it can move a cell-impermeable cargo molecule across the membrane into the cytoplasm. The source of energy for moving polar molecules attached to pHLIP through the hydrophobic layer of a membrane bilayer is the membrane-associated folding of the polypeptide. A drop in pH leads to the protonation of negatively charged residues (Asp or Glu), which enhances peptide hydrophobicity, increasing the affinity of the peptide for the lipid bilayer and triggering peptide folding and subsequent membrane insertion. The process is accompanied by the release of energy that can be utilized to move cell-impermeable cargo across a membrane. That the mechanism is now understood, and that targeting of tumors in mice has been shown, suggest a number of future applications of the pHLIP technology in the diagnosis and treatment of disease.” (abstract). 
	Andreev et al. teaches the pHLIP is applicable to formulations including “Various polymer molecules are traditionally employed as drug delivery systems. Formulations using dendrimers, hyper-branched synthetic macromolecules with controllable sizes and shapes, for drug delivery may have advantages over traditional polymeric systems.” [citations omitted] (p. 324, col. 1, first paragraph).
	Andreev et al. teaches that the specific mechanism of pHLIP including states I-III, where states I and II are soluble, and state III  includes insertion across a cell membrane of an  α-helix at low-pH (p. 345, col. 1, second paragraph). Andreev et al. teaches that “The pH-dependent interaction of pHLIP with membranes allows selectivity in the targeting of acidic disease tissue. As […] acidity and hypoxia are  considered as universal cancer biomarkers, and pHLIP is used as an acidity-targeting probe” (p. 345, col. 2, first full paragraph). 
	Andreev et al. teaches that “Our recent data indicate that pHLIP can deliver and tether various nanoparticles to the surface of cancer cells.” (p. 348, col. 1, lines 20-23).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles, as suggested by ZHOU, and further to utilize PLA-HPG nanoparticles as an alternative to PLA-PEG nanoparticles, Bao et al. teaching PLGA-HPG nanoparticles as particularly suitable for brain-delivery-NPs and Gao et al. teaching PLA-HPG nanoparticles which one of ordinary skill would have recognized as a better alternative to the PLGA-HPG for delivery of a hydrophobic drug such as paclitaxel to the brain of a patient having a brain tumor, and to convert the surface groups to aldehydes for drug delivery, diagnosis, and surface modification through coupling of bioactive substances, as suggested by Nagasaki et al., the surface density of the aldehydes being optimized within a therapeutic range (adequate adhesion strength and above by the condition of biocompatibility), as suggested by Artzi et al.; and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as taught by Andreev et al. in order to produce the best possible treatment of a cancer tissue such as brain cancer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU  in view of Bao et al.; Gao et al.; Nagasaki et al.; Artzi et al. and Andreev et al. as applied to claims 1-5, 10-13, 15, 17-21, 23 and 24 above, and further in view of Fishman et al. (C.N. Wilson and S.J. Mustafa (eds.), Adenosine Receptors in Health and Disease, Handbook of Experimental Pharmacology 193: pp. 1-24 and 399-441).
	The examiner notes that, in the instant rejection, claims 6-9 are rejected as reading on pHLIP and adenosine targeting moieties.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Bao et al. teaches that a brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA), as discussed above and incorporated herein by reference.
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach the targeting moiety is an adenosine agonist such as adenosine.
	Fishman et al. teaches that: “Adenosine acts as a cytoprotective modulator in response to stress to an organ or tissue. Although short-lived in the circulation, it can activate four subtypes of G protein-coupled adenosine receptors (ARs): A1, A2A, A2B, and A3.” (see whole document, particularly p. 1, lines 1-3). Fishman et al. further teaches that “The A1, A2A, A2B, and A3 G-protein-coupled cell surface adenosine receptors (ARs) are found to be upregulated in various tumor cells. Activation of the receptors by specific ligands, agonists or antagonists, modulates tumor growth via a range of signaling pathways. The A1AR was found to play a role in preventing the development of glioblastomas.” (p. 399, lines 1-5). And that “Interestingly, AR levels in various tumor cells are upregulated, a finding which may suggest that the specific AR may serve as a biological marker and as a target for specific ligands leading to cell growth inhibition.” (p. 402, lines 10-12).
	Fishman et al. teaches that “It has recently been reported that the deletion of functional ARs, specifically A1AR, results in an increase in brain tumor growth, specifically glioblastoma tumor growth (Synowitz et al. 2006). This implies that adenosine acting via A1AR impairs glioblastoma growth. In the context of glioblastoma, A1ARs are prominently expressed by the tumor cells and those microglial cells associated with the glioblastoma tumor cells.” (p. 403, lines 13-18).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles including using PLA-HPG nanoparticles as an alternative to PLA-PEG nanoparticles, and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as discussed above, and further to include an adenosine agonist such as adenosine, as suggested by Fishman et al., for the targeting and inhibition of glioblastoma.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over  ZHOU  in view of Bao et al.; Gao et al.; Nagasaki et al.; Artzi et al. and Andreev et al. as applied to claims 1-5, 10-13, 15, 17-21, 23 and 24 above, and further in view of  Romberg et al. (“Sheddable Coatings for Long-Circulating Nanoparticles,” 2007, SPRINGER; Pharmaceutical Research, Vol. 25, No. 1, pp. 55-71) and Liu et al. (“pH-Sensitive nano-systems for drug delivery in cancer therapy,” 2014, ELSEVIER; Biotechnology Advances, Vol. 32, pp. 693-710).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Bao et al. teaches that a brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA), as discussed above and incorporated herein by reference.
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference. Andreev et al. further teaches that “Any of these residues or both could be placed at the N- or C-terminus of the peptide for the purpose of cargo conjugation to pHLIP (NHS and maleimide click chemistry is developed very well and widely used for conjugation purposes).” (p. 349, col. 2, lines 1-4).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU, Deng et al. and Andreev et al. is that ZHOU, Bao et al., Gao et al. and Andreev et al. do not expressly teach the inclusion of sheddable polyethylene glycol (PEG) to its surface (instant claim 25).
	Romberg et al. teaches long circulating nanoparticles with a sheddable PEG coating layer (see whole document). Romberg et al. teaches that “Nanoparticles, such as liposomes, polymeric micelles, lipoplexes and polyplexes have been extensively studied as targeted drug carrier systems over the past three decades. A wide variety of active agents can be incorporated into or complexed with these particles varying from low molecular weight drug molecules to macromolecules […]. An important requirement to the systemic intravenous use of this targeted nanomedicine approach is the ability of the nanoparticles to circulate in the bloodstream for a prolonged period of time. To achieve this, often poly(ethylene glycol) (PEG) is used as a coating material. It is generally assumed that PEG creates a so-called ‘steric stabilization’ effect: the PEG molecules form a protective hydrophilic layer on the surface of the nanoparticle that opposes interaction with blood components. As a result, the PEG coating reduces uptake by macrophages of the mononuclear phagocyte system (MPS) and provides relatively long plasma residence times (2). Until now, PEG is still the most widely used material for achieving steric stabilization. […] It has to be realized, however, that steric stabilization is not desirable for all steps in the drug targeting process. The prolonged circulation time is needed to enable extravasation at sites with increased vascular permeability such as tumors and inflamed sites (enhanced permeability and retention (EPR) effect) (11). But after localizing in the pathological site, nanoparticles should deliver their contents in an efficient manner to achieve a sufficient therapeutic response. The polymer coating, however, may hinder drug release and target cell interaction and can therefore be an obstacle in the realization of the therapeutic response. Attempts have been made to enhance the therapeutic efficacy of sterically stabilized nanoparticles by means of shedding, i.e. a loss of the coating after arrival at the target site. This ‘unmasking’ process may facilitate drug release and/or target cell interaction processes. The shedding concept provides a potential solution for several situations in which the polymer coating can have a negative effect on the delivery process (summarized in Fig. 1). Shedding can promote: Extracellular/Intracellular Release […] Cellular Interaction […] Cytosolic Delivery […and] Anti-PEG Immune Response After Administration of PEGylated Carriers Containing Nucleic Acids.” (pp. 55-56, §Introduction). 
	Romberg et al. further teaches Shedding Approaches include shedding by cleavage of a linkage between the stabilizing polymer and its anchor such as low pH-induced shedding such as with a vinyl ether linkage where “Upon protonation of the vinyl ether β-carbon of this functional group, the double bond is cleaved releasing an alcohol and an aldehyde.” (p. 58, col. 1; p. 59, col. 2, last paragraph, lines 5-7).
	Liu et al. teaches pH-Sensitive nano-systems for drug delivery in cancer therapy (see whole document) including that “For effective delivery of anticancer drugs, pH-sensitive nanosystems are expected to store and stabilize the drug at physiological pH, rapidly release the drug when the pH trigger point is reached, and ensure that the intracellular drug concentration reaches the therapeutic dose. In order to achieve such goals, several pH-responsive drug release approaches/strategies have been investigated.” (p. 694, §2, first paragraph). And that one approach is to introduce ionizable chemical groups with different chemical structures at different pKa values with pH dependent changes such as swelling ratio or solubility, resulting in drug release (p. 694, §2, second paragraph). Liu et al. further teaches that: “Another approach is to use acid-labile chemical bonds either to covalently attach drug molecules directly onto the surfaces of existing nanocarriers, or to construct new nanocarriers. These acid-labile chemical bonds are stable at neutral pH but are degraded or hydrolyzed in acidic media. This unique property makes them promising candidates for the preparation of pH-sensitive DDSs. The acid-labile linkers most commonly used in previous studies are acetal, orthoester, hydrazone, imine, and cis-aconyl bonds. Their chemical structures and degradation products are illustrated in Table 1. The acetal linker is a group with two single-bonded oxygen atoms attached to the same carbon atom ([…]). In acidic conditions, the oxygen in the acetal group is protonated and activates the neighboring carbon, which facilitates the attack of water and finally results in the cleavage of the acetal linker to form an aldehyde and alcohol.” (p. 695, col. 1, second paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles including using PLA-HPG nanoparticles as an alternative to PLA-PEG nanoparticles, and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as discussed above,  and further to incorporate sheddable PEG-surface groups, as suggested by Romberg et al., in order to satisfy the requirements for nanoparticle drug delivery to tumors including (1) evading the RES and accumulating at the target site (EPR-effect) and subsequently to undergo de-PEGylation (i.e. PEG shedding) to promote: Extracellular/Intracellular Release; Cellular Interaction; Cytosolic Delivery and/or Anti-PEG Immune Response After Administration of PEGylated Carriers Containing Nucleic Acids, as taught by Liu et al., thereby improving delivery the drug cargo to the tumor tissue.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
	Applicants argue that the claims are not obvious over the cited references for the following reasons (i) the Examiner modified the PLA-PEG polymer of Zhou in a manner that would render the polymer unsuitable for its intended purpose: converting a “stealth” polymer to a bioadhesive polymer; and (ii) the Examiner relied on Boa that describes a different arrangement of particle components from the instant claims. 
	In response to (i) the examiner argues that there is nothing in ZHOU that suggests CED cannot be used with bioadhesive nanoparticles. ZHOU teaches forming polymer nanoparticles which are administered by CED: “FIELD OF THE INVENTION: This application is generally in the field of drug delivery, and more specifically delivery of chemotherapeutics to the brain, especially for the treatment of glioblastoma.” (p. 1, lines 9-12). “Brain-penetrating polymeric nanoparticles that can be loaded with drugs and are optimized for intracranial convection-enhanced delivery (CED) have been developed. In the preferred embodiment, these are loaded with FDA-approved compounds, identified through library screening to target brain cancer stem cells (BSCSs). The particles are formed by emulsifying a polymer-drug solution, then removing solvent and centrifuging at a first force to remove the larger particles, then collecting the smaller particles using a second higher force to sediment the smaller particles having a diameter of less than 100 nm, more preferably in the range of 25-75 nanometers average diameter, able to penetrate brain interstitial spaces.” (p. 3, lines 10-20). And with respect to claims, 25-27, Applicants own claims includes sheddable PEG such that this argument is not reasonable as PEG is not bioadhesive. Additionally, Nagasaki et al. clearly teaches polymer micelles formed from PLA-PEG where the surface acetal end groups are converted to aldehyde groups by acid treatment, and that this functionalized micelle, in particular one carrying terminal aldehyde groups, is expected to have a wide utility not only in biomedical application (e.g. drug delivery, diagnosis and surface coupling of bioactive substances), but also for the construction of the supramolecular architecture.” (abstract). Therefore, the evidence of record does not support the position that surface aldehyde groups would have been recognized by one of ordinary skill in the art as rendering the invention of ZHOU as unsuitable for its intended purposes.
	In response to (ii) the examiner argues that the instant Specification relates the claimed proviso to the surface charge (iii), where the Specification indicates that unreacted amines lead to a positive surface charge (p. 50, first paragraph). BAO et al. teaches that: “The zeta potential (i.e. surface charge) value of the NPs is -27 ± 1.6 mV. The particle size is an important property that affects its endocytosis by the brain capillary cells and the favorable size distribution is generally controlled under 200 nm in diameter for NPs [28]. The size of the NPs we prepared is regarded as favorable to brain transport. What’s more, the membrane of the prepared NPs was much thicker than liposomes (3-5 nm), suggesting that the NPs may be electromechanically tough, have low permeability and good stability.” [emphasis added](p. 1898, col. 1, lines 15-21, col. 1, lines 1-3). Additionally, the proviso limitation is being read as a negative limitation that is a product-by-process limitation (MPEP §2113) limited by the resulting structure rather than the method steps. Finally, the DIC/DMAP and DCC/DMAP coupling chemistry disclosed in the Specification as the alternative to the EDC/NHS coupling chemistry (p. 49, lines 11-19; paragraph bridging pp. 50-51) would have been known to a person having ordinary skill in the art before the time of the claimed invention. Additionally, it would have been prima facie obvious to substitute PLGA for the PLA (ZHAO, p. 9, lines 19-25) where the proviso of instant claim 11 no longer applies and EDC/NHS coupling chemistry could then be used. Additionally, it would have been within the ordinary skill in the art to produce a typical hydrophobic-core/hydrophilic shell micelle nanoparticle “Amphiphilic copolymers consisting of hydrophilic and hydrophobic segments can form micellar structures in aqueous media having a hydrophobic inner core surrounded by a hydrophilic outer shell. The hydrophilic outer shell provides a stabilizing interface between the micelle core and the aqueous environment. Moreover, by adjusting the structures of the amphiphilic copolymers, the size and morphology of the resulting polymeric micelles can be easily controlled.” (Gao et al., 1st paragraph). And Gao et al. teaches a core-shell structure where “PLA blocks formed the core while the HPG blocks formed the corona of the micelles.” (Supporting information, S5).
Unexpected Results:
	Applicants argue that Examples 2, 4, taken with the Declaration of Dr. Saltzman suggest unexpected results in terms of retention in the targeted tissue as compared to PLA and PLA-PEG nanoparticles, and also as compared to PLA-HPG nanoparticles without bioadhesive groups (pp. 24-26). Applicants further contend that the claims are commensurate with the results as “the instant claims list only aldehydes, amines, oximes, and O-substituted oximes” as adhesive groups and “the Examiner has not presented any factual basis to show that the amines, oximes, and O-substituted oximes would not function as adhesive groups.”  (p. 26, 3rd paragraph).
	In response the examiner argues that the instantly rejected claims are broadly directed to methods for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or a tissue adjacent to a tissue to be treated a formulation comprising nanoparticles […] wherein the nanoparticles comprise a hydrophobic core comprising a hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes and O-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated […].” However Applicants results are limited to a single polymeric core which is poly(lactic acid) in PLA-HPG nanoparticles where the claims are generic to hydrophobic polymeric core. Furthermore, the prior art is clear that aldehydes were known to be adhesive groups, the examiner has not search the amines, oximes and O-substituted oximes. One of ordinary skill in the art would have recognized that the fact that surface aldehydes, surface amines, surface oximes and surface O-substituted oximes are chemically different would not have been expected to behave the same in the context of an adhesive nanoparticle. Therefore, it is not reasonable that one of ordinary skill in the art would have recognized a result for PLA-HPG-CHO nanoparticles would extend to other nanoparticles within the broad scope of the claims.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FRANCIS (US 2016/0030349) is cited as teaching core-shell nanoparticles comprising a solid core (instant claim 28)(see whole document).
	Claims 1-13, 15, 17-21 and 23-27 are pending and have been examined on the merits. Claims 1-13 , 15, 17-21 and 23-28 are rejected under 35 U.S.C. 112(a) (New Matter); claims 5-10 and 24-28 rejected under 35 U.S.C. 112(b); and claims 1-13, 15, 17-21 and 23-28 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619          



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Heald et al.; “Poly(lactic acid)-Poly(ethylene oxide) (PLA-PEG) Nanoparticles: NMR Studies of the Central Solidlike PLA Core and the Liquid PEG Corona,” 2002, ACS; Langmuir, Vol. 18, No. 9, pp. 3669-3675.
        2 GBM is Glioblastoma multiforme, a species of gliomas and brain cancer.
        3 GBM is Glioblastoma multiforme, a species of gliomas and brain cancer.